Citation Nr: 1034423	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1992 to 
January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded this case to the RO for additional development 
in August 2007 and in January 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2010, the Board remanded this matter to afford the 
Veteran a VA audiometric examination.  The Board notes that a 
February 2010 letter was sent to the Veteran informing him of his 
VA examination scheduled for later that month for which he did 
not appear.  However, the letter was sent to an address that does 
not appear to be the Veteran's last address of record.  
Therefore, the Board finds that another attempt should be made to 
schedule the Veteran for a VA audiology examination and a letter 
provided to the Veteran's most current address.  

It is noted that in the prior remand it was requested that 
contact be made with the Veteran to ascertain the VA facility 
nearest to where he lived that could conduct the exam.  He had 
written, prior to the remand, that he would like to attend the 
Lebanon, Pennsylvania VA facility for the testing.  He was not 
contacted prior to the scheduling of the examination in New 
Jersey.  It is unclear whether the Lebanon facility does not do 
audiometric testing and that should be clarified while the case 
is undergoing development.

It is noted that mail has been sent to several variations of the 
appellant's address.  None of the recent mail is shown to have 
been returned.  It is unclear, if appellant is receiving the 
mail, whether he is willing to report for an examination.  
Attempts will be made to clarify his willingness during 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact, the 
Veteran and obtain his most current address.  
The Veteran should also be requested to 
identify the nearest VA facility where he 
could attend an audiometric examination.  If 
the pertinent facility does not provide 
appropriate testing, he should be so informed 
and instructed as to the nearest facility 
that does appropriate testing.  He should 
also be asked to indicate whether he is 
willing to report for a VA examination.

2.  If and only if the appellant is located 
and indicates a willingness to undergo an 
examination, the RO/AMC should schedule the 
Veteran for a VA audiometric examination.  
Notice of the scheduled examination should be 
provided to the Veteran's most recent address 
of record.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail. The claims folders should 
be made available to the examiner for review 
prior to the examination.  If, after all 
reasonable attempts are made to obtain 
reliable test results, it is determined that 
the audiometric study is unreliable, the 
reason therefore should be set out.  If there 
is a physical problem that cannot be 
overcome, that should be explained.  If there 
is a mechanical issue, that should be 
explained.  If it is suspected that there is 
attempted manipulation of the results or lack 
of cooperation with the testing that should 
be set out.  If there is no logical reason 
for the unreliable test, that should be set 
out.

If reliable testing is completed, the 
examiner should specifically identify if 
there is evidence of hearing loss disability, 
and if so, an opinion as to etiology is 
requested. Specifically, if hearing loss is 
found, is it the type more likely due to 
noise exposure, advancing age, ear infection, 
or some other cause.  Specifically, is any 
hearing loss found more likely than not 
(i.e., greater than 50 percent) due to events 
in service.  If a determination cannot be 
made without resort to speculation, that too 
should be set out.  A discussion of the 
medical principals used in reaching the 
conclusion should be set out.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration. The Board intimates no opinion 
as to the outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


